DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-2-2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to The claims are directed to an apparatus that is not described in the specification in a way that it can be mapped to the claims. In addition, the claims described what it causes in other device, instead of what it does.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are directed to an apparatus that is not described in the specification in a way that it can be mapped to the claims; thereby, it unclear the scope of the claims. In addition, the claims described what it causes in other device, instead of what it does; thereby, it is unclear the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 21-25 and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griot 20180103427.

As to claim 1, Griot discloses a method for operating a network device (see abstract), including: establishing cellular communication with a user equipment (UE) [see par. 0040-0041]; configuring extended discontinuous reception (eDRX) with the UE [see par. 0007-0010, 0029, 0076]; communicating with the UE using the eDRX configuration; broadcasting a message to a plurality of UEs during an off duration of the eDRX cycle [please note that the claim limitations do not give enough context and a 

As to claim 2, Griot discloses the method of claim 1, wherein said transmitting the “cached” message to the UE is performed during an on duration of the eDRX cycle (see par. 0078-0082, 0093, 0097-0102).

As to claim 3, Griot discloses the method of claim 1, further comprising: transmitting an indication of the cached message to the UE during an on duration of the eDRX cycle, wherein said transmitting the “cached” message to the UE is performed in response to transmitting the indication of the “cached” message [the rejection assume that the indication and the message are the same and/or indication is a page] (see par. 0077-0082, 0086-0090, 0093, 0097-0102).



As to claim 5, Griot discloses the method of claim 1, wherein said transmitting the “cached” message to the UE is performed in response to receiving a request from the UE to receive the cached message (see par. 0078).

As to claim 7, Griot does not specifically disclose wherein the message comprises an emergency message. However, the message is not structurally different in any measurable way, just the intended use. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention that Griot method will transmit equally the message emergency or not, since it would produce the same predictable results of transmitting the desired content in the message to the other device.

Regarding claims 21-25 and 27, they are the corresponding apparatus claims of method claims 1-5 and 7. Therefore, claims 21-25 and 27 are rejected for the same reasons as shown above.

Regarding claims 28-32, they are the corresponding network device claims of method claims 1-5. Therefore, claims 28-32 are rejected for the same reasons as shown above.

Claims 6, 26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griot in view of Ishii 20190349841.

As to claims 6, 26 and 33, Griot fails to disclose transmitting one or more system information blocks (SIBs) to the UE. In an analogous art, Ishii discloses the method wherein said transmitting the cached message comprises transmitting one or more system information blocks (SIBs) to the UE (see abstract, par. 0010-0011). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of indicating needed information for the UE related to timer and periods of discontinuous reception and compatibility with existing protocols.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647